In an action to recover damages for willful exaggeration of a mechanic’s lien and breach of contract, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered November 19, 1979, as denied his motion to open his default in answering and extend his time to answer. Order reversed insofar as appealed from, with $50 costs and disbursements, and motion granted. Defendant’s time to answer the complaint is extended until 20 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. After considering a variety of factors including the short delay in serving the answer (for which a proper excuse was offered), the apparently meritorious defense, the complexity of the issues, the fact that defendant also has a related action pending against plaintiff (for which consolidation was requested), and the fact that settlement negotiations were conducted, we believe that the issues should be determined on the merits. Damiani, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.